ILANA DIAMOND ROVNER, Circuit Judge,
dissenting.
I find myself of a different view than the majority which states that it cannot conclude that the defendants knew Higgins had a serious medical need. On summary judgment, Higgins need only show that there is a genuine issue as to whether the defendants knew of his serious medical need, and he accomplishes that with Nurse Botello’s notes. Three times those notes indicate that Higgins’ left shoulder is “forward and lower than right.” Higgins’ expert states that a dislocated shoulder can be diagnosed visually, and that Botello’s notes describe the classic visual appearance of a dislocated shoulder. Indeed, two of the defendants testified at their depositions that a dislocated shoulder can be visually observed, and described the condition in terms similar to those noted by Nurse Botello. See Deposition of Julia A. Brown, Supplemental Record, Volume 3, Exhibit L, p. 35-36 (“You can look at a shoulder and tell if it’s dislocated.... This bone is going to be sticking up, and this is going to be kind of sagging.”); Deposition of Dr. Gerald H. Cerniak, Supplemental Record, Volume 3, Exhibit N, p. 26 (“If you had a mass protruding out visibly, ostensively — now, this is a gross dislocation — you could say that appears to be compatible with the likelihood of a dislocated shoulder.”).
Higgins’ theory of the case is analogous to that of the plaintiffs in two of our recent cases. See Steele v. Choi, 82 F.3d 175 (7th Cir.1996); Estate of Cole by Pardue v. Fromm, 94 F.3d 254 (7th Cir.1996). There the plaintiffs posited that a minimally competent doctor, observing the symptoms the plaintiffs displayed, would have known that the plaintiffs were possibly suffering from serious medical conditions and would have ordered tests to confirm the diagnosis. We held in both of those cases that the plaintiffs failed on summary judgment when all they could show was that some experts were of the view that certain tests should have been ordered or that the symptoms presented were strong and obvious indicators of serious medical risk. Steele, 82 F.3d at 179; Cole, 94 F.3d at 263. What was needed, we held, was a showing that the medical professional objectively knew about the serious medical condition, and deliberately decided not to furnish the necessary treatment.
We commented in both of those cases that the result may have been different if the symptoms clearly or plainly required a particular medical treatment. For example, “the leg is broken, so it must be set; the person is not breathing, so CPR must be administered.” Steele, 82 F.3d at 179. In these cases, the risk is so obvious, that the plaintiff may establish the defendant’s knowledge of the risk through the obviousness alone. Higgins presents us with that case. The defendants admit that a dislocated shoulder is a visually obvious condition, and one of them noted at the time *515that Higgins displayed the classic visual symptoms. I fail to see how this differs from the broken leg or the patient who, is not breathing. Higgins has certainly presented enough to overcome summary judgment on the issue of whether the defendants knew he was suffering from a serious medical risk when he has the defendant’s own admission that-he presented a classic visual symptom of a dislocated shoulder. This must be so unless we are willing to grant summary judgment when the nurse notes “patient was blue and non-responsive” and later explains she did hot understand that this meant the patient was not breathing. Or we must be willing to grant summary judgment when the nurse notes “leg was crooked and bone protruding” and then later explains that she did not understand this to mean the leg was broken. The defendants, of course, would be free to testify at trial that they thought Higgins was a malingerer because, although he presented classical visual symptoms, he was walking and talking normally and did not appear to be in excessive pain as one might expect under the circumstances. The finder of fact would certainly be free to believe the doctor and nurses if they testified that they did not objectively know the shoulder was dislocated, despite its appearance. My point is that this is a question for the fact-finder, and not for the court on summary judgment.
Everyone seems to agree that the appropriate treatment for a dislocated shoulder is to “reduce the shoulder,” that is, to place the bone back into the socket, using appropriate anesthesia, of course. And everyone also seems to agree that was not done here. Instead, Higgins was offered Tylenol and a visit to a psychologist. Contrary to the majority’s portrayal of the case, Higgins did not simply request an x-ray, but also asked to have his shoulder reset. Because everyone agrees that would have been the appropriate treatment, and because he presents a genuine issue of material fact as to whether the defendants knew about his medical condition, I would reverse the grant of summary judgment and remand for trial. I respectfully dissent.